Citation Nr: 1632247	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-27 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) prior to October 5, 2009.

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s) from August 25, 2010, to November 18, 2010.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to July 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board denied an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) in a June 28, 2007, decision.  The Veteran filed a new claim for increase in August 2007.  The April 2009 rating decision continued a 30 percent rating.  A December 2011 rating decision increased the rating for PTSD to 100 percent effective December 2, 2011.  In January 2015, the Board granted a 100 percent rating for PTSD effective October 5, 2009, but denied a rating in excess of 30 percent for the disability prior to that date.  At that time, it also remanded the issue of entitlement to a TDIU prior to October 5, 2009.

As discussed below, in light of the Veteran's ratings for his service-connected disabilities from August 25, 2010, to November 18, 2010, the Board finds that the matter of SMC under 38 U.S.C. § 1114(s) during this period has been raised by the record.


FINDINGS OF FACT

1.  Considering his education and occupational experience, and the type of employment for which the Veteran was qualified, during the period prior to October 5, 2009, he was not unable to secure or follow a substantially gainful occupation as a result of any service-connected disability or disabilities.  

2.  From August 25, 2010, to November 18, 2010, the Veteran had both a total rating for PTSD and an independent rating of 60 percent for ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU prior to October 5, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).

2.  The criteria for SMC under 38 U.S.C. § 1114(s) from August 25, 2010, to November 18, 2010, have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A, (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, required notice was provided in a June 2008 letter, and also in May 2015 pursuant to the Board's January 2015 remand.

As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's VA medical records, Social Security Administration (SSA) records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations in connection with his claim in January 2009 and November 2015, the most recent of which was pursuant to the Board's January 2015 remand.  These examinations and their associated reports are adequate.  Along with the other evidence of record, they provided sufficient information for a decision on the Veteran's claim.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  


II.  TDIU

Legal Criteria

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19 (2015).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Facts

In this case, during the relevant period, the Veteran was service-connected for PTSD, rated 30 percent, and ischemic heart disease, rated 10 percent.  His combined rating for compensation was 40 percent.

As reflected in his August 2007 and July 2008 applications for a TDIU, the Veteran asserts that he was unable to work due to such conditions as PTSD, hypertension, and memory loss.  According to these applications, and to September 2007 SSA records, the Veteran stopped working in March 2007.  Prior to that, he had worked as a dump truck driver for two years, and a heavy equipment operator on a farm for approximately 15 years prior to that.  He reported that his highest level of education attained was three years of high school.

In its January 2015 remand, the Board stated the following:

As the Veteran has multiple service-connected disabilities, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).  In the decision rendered above, the Veteran was granted a 100 percent rating for PTSD since October 5, 2009.  Thus, the combined effects opinion should consider the Veteran's service-connected disabilities prior to October 5, 2009, i.e., PTSD (30 percent) and ischemic heart disease, angina pectoris (10 percent).

The Board therefore requested a professional opinion as to whether the combination of the Veteran's service-connected disabilities precluded the Veteran from securing or following gainful employment prior to October 5, 2009, taking into consideration the Veteran's level of education, special training, and previous work experience.

Thus, on remand, the Veteran was afforded two VA examinations and opinions regarding the effect of his service-connected disabilities on his ability to work during the period in question. 

In a November 2015 VA heart examination report, after reviewing the record and examining and interviewing the Veteran, a VA physician noted that Veteran was previously diagnosed as having bradycardia (slowed heart rate), which is not a form of arrhythmia, with cause unknown.  It was noted that, while the Veteran reported history of prior arrhythmia, September 2013 ECG showed the presence of premature supraventricular complexes which were no longer present (resolved), that the Veteran was not prescribed any anti-arrhythmic medications, and that, therefore, there was no current diagnosis of any arrhythmia that was considered significant enough to require treatment.  

Regarding specifically the period prior to October 5, 2009, in question, the examiner cited a clinical notation dated in February 2008 of the presence of hypertension with no evidence of cardiac (heart) disease and a normal heart examination, and a May 2008 examination reflecting a normal cardiac assessment except the presence of a heart murmur.  The examiner further noted that the Veteran was hospitalized in February 2004 for an abnormal EKG, but that subsequent evaluation ruled out heart disease, and a July 2004 cardiology note showed no evidence of myocardial ischemia with a stress test having been performed.  The examiner noted review of the record during this period showed June 2008 primary care physician clinic notes reflecting dementia and October 2008 neurology clinic note with an assessment of worsening dementia, but November 2007 and March 2009 clinic notes dated documenting no complaints of depression, anxiety, or trouble sleeping, and no mention of any changes in severity of PTSD-related symptoms in these medical documents.  The examining physician thus opined that, after reviewing the records during the relevant period, he could not identify any specific cardiac or PTSD-related findings that would have the "combined effects" of precluding the Veteran from securing or following a gainful occupation prior to October 5, 2009.  

The Veteran was also afforded a November 2015 VA PTSD examination.  On examination, severe signs of cognitive dysfunction were noted in the Veteran's behavior, including gross impairment in thought processes and communication; disorientation to time and place; indicating that he believed he was in a bunker; most of the Veteran's responses consisting of a single word; and repeatedly indicating that he did not know why he was at the examination or its purpose, despite explanation by the examiner.  However, it was noted by the examiner that, less than an hour prior to the evaluation, the Veteran had been seen for his VA heart conditions examination, at which time he was noted to have been alert and oriented to person, place, time, and situation, answered questions appropriately, and answered questions regarding educational level/special training and work history when asked.  It was also noted that the heart conditions examiner had documented speaking to Veteran by phone during the afternoon the previous day, at which time the Veteran stated that he was interested in coming in for his scheduled appointments, that the Veteran questioned if he needed a Mental Health examination because he was already at 100 percent for PTSD, and that the Veteran stated he would come to the VA facility for his scheduled appointments.

The PTSD examiner stated that the VA heart conditions examiner's observations provided convincing evidence that the Veteran's behaviors during his PTSD evaluation, specifically signs of cognitive dysfunction, were fabricated.  The examiner further stated that additional evidence in this regard included a pattern of "near miss" responses to all of the orientation questions the examiner asked, which, even in the absence of the intact orientation and cognitive skills described by the heart conditions examiner, was highly suggestive of symptom fabrication.  The examiner determined that, in the presence of such compelling evidence of deliberately inaccurate responding, it was inappropriate to base diagnostic or functional opinions solely on the Veteran's uncorroborated self-report.  However, the examiner noted that, nonetheless, there was evidence in the medical record sufficient to corroborate diagnoses of PTSD (and a sub-diagnosis of a psychotic disorder considered secondary to PTSD) and a neurocognitive disorder, but that the severity of each was over-represented on the examination to an extent that the examiner was obviously unable to determine the severity of either.

Regarding the question of the effects of PTSD on his employability prior to October 5, 2009, the examiner stated that treatment notes between 2007 and 2009 showed some inconsistencies in the observed and reported pattern of cognitive as well as PTSD symptoms, and it was noted that his cognitive functioning appeared better in July 2015 than it did in many of the notes between 2007 and 2009.  The examiner stated that, nonetheless, the evidence suggested that Veteran's PTSD did not constitute an absolute barrier to employment in an occupation involving low stress and minimal social contact prior to 2009, although there was evidence that by October 5, 2009, his PTSD may have worsened to the point of precluding essentially all employment, although his level of cooperation with the VA provider's assessment efforts at that time was so minimal that it could not be assumed that he was making a valid effort to provide honest clinical information.  The examiner noted, in this regard, that the Veteran had given complete and useful answers to a physician treating his lower back pain on April 2010 treatment, whereas he had been non-communicative with his mental health provider seven months prior.  Therefore, according to the VA examiner, the Veteran's self-reported PTSD symptoms throughout that time period were likewise not considered reliable. The examiner opined that it is less than fifty percent likely that PTSD symptoms precluded employability in a low stress, low-social-contact environment prior to October 5, 2009.

Analysis

The Board finds the November 2015 examination reports to be persuasive and the most probative evidence on the question of whether the Veteran was unemployable due to his service-connected PTSD and heart disease during the period prior to October 5, 2009.

The VA heart examination is consistent with the record to which the examiner cited in support of his opinion; regarding the Veteran's heart disease during this period specifically, there is no indication of significant problems with functioning or ability to be employed due to such service-connected disability.  Also, the examiner's opinion, based on his own medical examination, knowledge, and review of the record, that the Veteran's service-connected heart and PTSD disabilities would not have any "combined effects" of precluding the Veteran from securing or following gainful occupation prior to October 5, 2009, is not contradicted by the evidence of record during this period.

Likewise, the Board finds the November 2015 PTSD examiner's opinions to be probative and consistent with the evidence of record, including the examiner's assessment regarding the disparity in the Veteran's behavior, responses and apparent ability to function and communicate on the heart conditions and PTSD examinations.  In this regard, in addition to those disparities noted by the PTSD examiner, the Veteran also presented a coherent, detailed medical history regarding his heart condition during his heart examination, reporting that he was hospitalized at Taylor Regional Hospital in Hawkinsville in 2005 or 2006, having had a "light heart attack," relating he was diagnosed as having an irregular heartbeat, and stating this was diagnosed at the time of the Taylor Regional Hospital stay and again later.  Also, regarding the examiner's observation that the October 5, 2009, record reflecting that, based on his noncommunicative behavior, the Veteran's PTSD may have worsened to the point of precluding essentially all employment, but that contemporaneous, nonpsychiatric treatment records did not reflect such behavior, the Board notes that such behavior noted on October 5, 2009, was not consistent with treatment records prior to that date, particularly non-mental health treatment records.  In this regard, private treatment records of the Veteran's back and leg pain dated from May 2007 to March 2009 reflect that he was fully communicative with his provider regarding his back and leg problems including describing his pain and problems in detail, reporting other health problems, and discussing his current and past treatment.  

Furthermore, the assessments of the November 2015 VA examiners are supported by findings on January 2009 VA PTSD examination, which was the only VA psychiatric examination during the time period in question.  The January 2009 examiner opined that the Veteran may continue to have some mild symptoms associated with his PTSD, but that his dementia was the overwhelming cause of his current symptoms.  Regarding the Veteran's occupation, the examiner concluded that the Veteran's PTSD symptoms were not such that they would prevent him from maintaining gainful employment, although his dementia would render him unemployable.  The examiner also concluded that the Veteran's level of occupational impairment due to PTSD was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.

Other evidence of record does not sufficiently show that the Veteran's PTSD, alone or in combination with his heart disease, was so severe as to preclude employment prior to October 5, 2009.  

The Board notes that in October 2007, the Veteran was determined by SSA to be fully disabled as of March 2007; his primary diagnosis was listed as "disorders of back (discogenic & degenerative)," and his secondary diagnosis was listed as "anxiety related disorders."  However, on September 2007 SSA evaluation, on which his SSA determination was based, the Veteran was noted to have had an assessment of "Anxiety-Related Disorders," the impairment level of which was noted to have been "Not Severe," and which was determined to have been "anxiety [secondary] to pain, physical condition."  The consultant notes reflect that the Veteran was fully oriented and alert with mental status examination within normal limits; it was noted that he complained of back pain, that his activities of daily living were limited primarily due to his physical condition and pain, and that his psychiatric condition was "nonsevere."  In this regard, on his application for SSA benefits in September 2007, when responding to the question "How do your injuries or condition limit your ability to work," the Veteran stated:  "The pain from my back goes all the way down my left leg and prevents me from lifting and carrying things sitting for long periods of time and driving the truck for work."  Thus, the Veteran's SSA records as a whole do not provide sufficiently probative evidence that his PTSD rendered him unemployable.

Memory loss due to dementia was noted throughout the period in question, and the January 2009 VA examiner noted that the Veteran's dementia would render him unemployable.  However, the medical evidence has consistently related the Veteran's memory problems to his dementia, and has not suggested any relationship between such dementia and his PTSD; rather, both the January 2009 VA examination report and VA treatment records during this period clearly relate the Veteran's memory loss to his dementia and separate the Veteran's PTSD diagnosis from his dementia diagnosis, with no suggestion of a relationship between the two.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this regard, an August 2007 neurology consult note reflects that the Veteran reported having memory problems beginning about six or seven months prior; the treating neurologist's impression was "Dementia early onset, possible Alzheimer's."  In October 2007, March and October 2008, and January and June 2009 VA mental health outpatient notes, the Veteran's reports of memory loss were noted, and he was separately assessed as having service-connected PTSD, and as having dementia of undetermined etiology.  Also, again, the January 2009 VA examiner, while indicating that the Veteran's dementia would render him unemployable, stated that the Veteran's PTSD symptoms were not such that they would prevent him from maintaining gainful employment and opined that, while the Veteran had some mild symptoms associated with his PTSD, his dementia was the overwhelming cause of his current symptoms.

The Board notes that no determination or discussion regarding what, if any, relationship there was between the Veteran's dementia and his PTSD was made by November 2015 VA PTSD examiner.  However, the examiner noted that, regarding the Veteran's previous diagnoses of PTSD (and a sub-diagnosis of a psychotic disorder considered secondary to PTSD) and a neurocognitive disorder, the severity of each was over-represented on examination to an extent that the examiner was unable to make a determination regarding either and that, given the Veteran's lack of cooperation in responding, it was inappropriate to base diagnostic or functional opinions on the Veteran's self-report.  In light of the above, a preponderance of the medical evidence demonstrates that the Veteran's nonservice-connected dementia symptoms were separate and distinct from those of his service-connected PTSD.  See Mittleider, 11 Vet. App. 181.  

Thus, even considering the type of employment for which the Veteran was qualified including his education and occupational experience primarily as a truck driver and machine operator, the evidence as a whole weighs against a finding that, during the period prior to October 5, 2009, he was unable to secure or follow a substantially gainful occupation as a result of any service-connected disability or disabilities.  Accordingly, a TDIU during this period must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  SMC under 38 U.S.C. § 1114(s)

SMC provided by 38 U.S.C. § 1114(s) is payable where a veteran has a single service-connected disability rated as total and either (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).

The Veteran has a 100 percent rating for PTSD effective October 5, 2009.  From August 25, 2010, to November 18, 2010, he also had a 60 percent rating for his service-connected ischemic heart disease; his rating for such heart disease was 10 percent prior to this period, and 30 percent after.  Thus, from August 25, 2010, to November 18, 2010, the Veteran had both a total rating for PTSD and independent rating of 60 percent for ischemic heart disease.  

Although the Veteran did not expressly claim this benefit, the record reasonably raises the issue regardless of whether it was expressly placed in issue by the Veteran.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Therefore, SMC under 38 U.S.C. § 1114(s) for the Veteran's service-connected PTSD and ischemic heart disease from August 25, 2010, to November 18, 2010, is warranted.


ORDER

A TDIU prior to prior to October 5, 2009, is denied.

SMC under 38 U.S.C. § 1114(s) from August 25, 2010, to November 18, 2010, is granted, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


